The illegal activity of plaintiff's assignor in operating unfranchised buses upon public streets was not a business "subject to the supervision" of the Department of Public Service in the sense of that phrase as *Page 492 
used in the local laws in question. (Local Law 1933, No. 19, p. 127; Local Laws 1934, Nos. 10 and 21 [published as No. 22], pp. 115, 151.) These laws make a classification for tax purposes. When regard is had for the manifest policy underlying that classification, it is clear that unlawful undertakings are not included in the group upon which the tax is imposed. (New YorkSteam Corp. v. City of New York, 268 N.Y. 137; New York RapidTransit Corp. v. City of New York, 275 N.Y. 258; 303 U.S. ___;58 Sup. Ct. Rep. 721.)
The judgment of the Appellate Division should be reversed and that of the Trial Term affirmed, with costs to the appellant in this court and in the Appellate Division.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ., concur.
Judgment accordingly.